DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0103347).
With respect to Claim 1, Lee teaches a switch module applied in a wireless mouse, the wireless mouse including an outer shell assembly which includes a lower shell (Lee: Fig. 1B, 104), and a stopping portion formed at the lower shell, the lower shell having a first position and a second position opposite to each other (Lee: Fig. 1A, button 121 has a first position and a second position), the switch module comprising:

a circuit board fastened to the lower shell, the circuit board being disposed above and spaced from the pressing button, the circuit board being equipped with a first switch mounted to a top surface of one side of the circuit board, and a second switch mounted to a bottom surface of the circuit board, the at least one extending foot being corresponding to the first switch, the extending arm being corresponding to the second switch (Lee, Fig. 1B, top surface S2 of circuit board 112 includes a second switch 116 and bottom surface S1 of circuit board 12 includes a first switch 114), 
wherein when the operation rod is located at the first position, the at least one extending foot is without touching the first switch (Lee: Fig. 2A-B; Para. [0024]), the blocking block is blocked by the stopping portion, when the operation rod is located at the second position, the at least one extending foot pushes the first switch, the blocking block breaks away from the stopping portion (Lee: Fig. 2A, Para. [0024] – [0029], when the user presses the button 121, the supporting member 119B translates to activate the first switch 114).

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/BRYAN EARLES/Primary Examiner, Art Unit 2625